Citation Nr: 1214749	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  09-48 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran had active service from January 1951 to January 1953.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral hearing loss disability is not etiologically related to active service


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in June 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The June 2008 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim.  

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim.  Information from the Social Security Administration (SSA) is of record, as are VA treatment records.  The Veteran's service treatment records (STRs) may have been destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  The Board recognizes that in such cases there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996). 

Inasmuch as it appears that STRs may be missing, VA has conducted a thorough search for additional treatment records.  In a March 2009 memorandum, the RO made a formal finding of unavailability of service treatment records and DD 214 for the Veteran's period of service from January 1951 to January 1953.  It noted that in June 2008 the RO had sent the Veteran a letter requesting STR's and DD 214.  Also that month, the RO requested these items from the NPRC.  The RO also noted that it sent the Veteran a NA Form 13055, Request for Information Needed to Reconstruct Medical Data, as well as a NA Form 13075 Questionnaire About Military Service in June 2008.  The NPRC responded in October 2008 noting that the records were fire-related and that there were no STRs or Surgeon General's Office (SGOS) and no separation document on file.  The response noted that if the Veteran was treated and necessary information could be supplied, use M05.  A second request to the NPRC yielded a response that established the Veteran's honorable service.  A copy of his DD 214 was located.  The Veteran did not respond as of the date of the memo.  In April 2009, the Veteran responded to the March 2009 memo by stating that he was never treated in the military for any of his disabilities and he receives all of his care from the VA medical center (VAMC) Kansas City.  

The Veteran has been afforded a VA medical examination in response to the claim.  Although the representative argues that the January 2012 VA audiological examination is inadequate because the examiner noted he could not reach a conclusion as to etiology of the Veteran's hearing loss without resort to speculation, the Board disagrees and finds that another examination is not needed.  The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  The United States Court of Appeals for Veterans Claims (Court) has indicated that particular care should be taken with opinions that indicate that an answer cannot be provided.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) (holding that when an examiner provides a statement that etiology cannot be determined, the examiner should clearly identify what cannot be determined, i.e., whether or not the answer cannot be determined from current medical knowledge, or if the actual cause cannot be selected from multiple potential causes).  In this instance, the VA audiologist provided a rationale explaining why an opinion could not be reached without resorting to speculation.  Further, the Veteran has stated that he received no treatment other than at VA, so no additional evidence could realistically be obtained that would make the opinion more informed.  As such, the AOJ has developed the case to the extent possible and no further development in terms of obtaining medical records, examinations, or opinions, is necessary.  38 U.S.C.A. § 5103

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim.  The Board is also unaware of any such evidence. 

In sum, any procedural errors in the originating agency's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

Accordingly, the Board will address the merits of the claim. 

II.  Legal Criteria 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In reviewing the evidence, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

In evaluating a claim, the Board's duty is to assess the credibility and probative weight of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

III.  Analysis 

The Veteran filed his claim for hearing loss disability in June 2008.  He urged that noise exposure during his military service occurred when he had, "infiltration with ammunition at Camp Polk, Louisiana with no ear protection."  He reported that he received no treatment for hearing loss in the military.  To the question of when the hearing loss began, he responded 1952.  To the question of where had he been treated, he responded that he had not been treated yet.  An initial claim for service connected disability of the ankle, hand and knee filed in June 1988 does not indicate hearing loss disability or complaints.  

The Veteran's DD 214 reflects that he was a light truck driver for the 37th Infantry Division.  He had no foreign service and received no decorations, medals, badges, etc.  Based on this information, the RO observed in the January 2012 supplemental statement of the case that it was reasonable to assume that the Veteran was exposed to ammunition noise while training.  

As noted, there are no records of hearing loss complaints or findings in service and the Veteran has stated that he did not have treatment for hearing loss in service.  The Veteran's first recorded complaint of hearing loss is noted in a VA treatment record dated in May 2002.  At that time, he had problems hearing on the left side.  Examination revealed waxy deposits in the ear.  The assessment was 'hard of hearing...wax in ears'.  He was given cerumix to put in his ears.  

VA treatment records dated from June 2004 through January 2009 do not reflect complaints of or treatment for hearing loss.  

The Veteran was afforded a VA examination for hearing loss disability in January 2012.  The examiner examined the Veteran but noted that neither records nor the claims folder were reviewed.  Audiogram showed sensor neural hearing loss disability consistent with 38 C.F.R. § 3.385.  The examiner opined that he could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  The rationale was as follows, "The claimant is 82 years of age and there are no existing medical records available for review.  Speculation would be the only available means upon which to base an opinion."  

The preponderance of the evidence is against the claim for bilateral hearing loss disability.  The record does not show that he has had continuous hearing loss since service.  Rather, the record reflects initial complaints and findings of 'hard of hearing' in an isolated record dated in 2002, over 49 years following service.  The diagnosis of sensorineural hearing loss was made 2012, 59 years after service separation.  The 1988 VA claim form does not support the theory that there was continuous hearing loss since service because there is no complaint relating to hearing loss.  Moreover, the Veteran has established that he had no treatment for hearing loss other than that with VA beginning in May 2002.  The Veteran is competent to testify as to observable symptoms such as hearing difficulty.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Layno, supra.  Although the Board notes that a layperson is competent to report on the onset and continuity of current symptomatology, it observes that the Veteran does not actually appear to argue that there was such continuity since service.  Rather, he simply urges that the current hearing loss is related to noise exposure in service.  

The VA opinion is afforded considerable weight in the determination that the Veteran's current hearing loss disability is not related to his service.  In the examination report, the examiner considered the Veteran's hearing loss through a thorough examination which included consideration of his reported history of hearing difficulties.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting a veteran's position); Lee v. Brown, 10 Vet. App. 336, 338 (1997) (an etiological opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words).  The Board finds this opinion to be highly credible and probative of the issue of nexus, or the lack thereof. 

While the Board has considered the Veteran's contentions, it finds them less probative as to the issue of the etiology of the current hearing loss.  The treatment records following service do not provide any nexus between the current disability and service.  Rather, they reflect that the Veteran sought treatment on one occasion many years after service, and the resultant assessment was related to wax in the ears.  These records are considered to have no significant probative value as to establishing a nexus between current disability and service.  Generally, the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Of course the Board recognizes in this regard that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

To the extent that the Veteran does urge that he has had hearing loss since service, his complaints are found to be not credible.  The passage of 49 years between discharge from service and the first complaint, which in fact showed only wax in the ears 10 years prior to the diagnosis of sensorineural hearing loss, and the lack of complaints in the record or in his earlier claim, weighs against a finding of continuity of symptoms since service.  

Accordingly, based on the evidence and analysis above, the Board finds the criteria for service connection for a hearing loss disability are not met; the claim must therefore be denied. 

Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for bilateral hearing loss disability is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


